Exhibit 10.6

REQUIRED GROUP AGENT ACTION NO. 35

This REQUIRED GROUP AGENT ACTION NO. 35 (this “Action”), dated as of June 15,
2017, is entered into by and among Megalodon Solar, LLC, a Delaware limited
liability company (“Borrower”), Bank of America, N.A., as the Administrative
Agent (“Administrative Agent”) and as the Collateral Agent for the Secured
Parties (“Collateral Agent”) and each of Bank of America, N.A. (“BA Agent”),
Credit Suisse AG, New York Branch (“CS Agent”), Deutsche Bank AG, New York
Branch (“DB Agent”), ING Capital LLC (“ING Agent”), KeyBank National Association
(“KB Agent”), National Bank of Arizona (“NBAZ Agent”), Silicon Valley Bank (“SVB
Agent”) and CIT Bank, N.A. (“CIT Agent” and collectively with BA Agent, CS
Agent, DB Agent, ING Agent, KB Agent, NBAZ Agent and SVB Agent, the “Group
Agents”), as Group Agents party to the Loan Agreement, dated as of May 4, 2015
(as amended, the “Loan Agreement”), by and among the Borrower, the
Administrative Agent, the Collateral Agent, the Group Agents, the Lenders and
the other parties from time to time party thereto.  As used in this Action,
capitalized terms which are not defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.

A.Pursuant to the Loan Agreement, the Lenders have agreed to extend credit to
the Borrower, in each case pursuant to the terms and subject to the conditions
set forth in the Financing Documents.

B.Pursuant to Required Group Agent Action No. 34, dated as of May 15, 2017, by
and among the parties hereto (“GAA 34”), the Borrower requested and the Group
Agents consented to extend the deadline for delivery of the audited fiscal year
2016 financial statements of the Borrower and each Managing Member pursuant to
Sections 5.3(f)(A) and (C) of the Loan Agreement to May 31, 2017, subject to the
conditions therein (the “Prior Consent”).

C.The Borrower has requested that the Required Group Agents provide their
consent to the extension of the deadline for satisfying the requirements of the
Prior Consent as required under GAA 34 to July 31, 2017 (the “Extension”).

D.The Required Group Agents are willing to provide their consent to the
Extension on the terms and subject to the conditions set forth in this Action.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

Section 1.Consent.  Subject to the satisfaction of the conditions precedent
described in Section 2 hereof, each Agent and Lender party hereto, by its
signature below, agrees to the Extension and to deem the requirements of Section
5.3(f) of the Loan Agreement satisfied in whole for the fiscal year ended 2016
upon receipt of audited fiscal year 2016 financial statements of the Borrower
and each Managing Member, in each case, to the satisfaction of the
Administrative Agent.

 

Required Group Agent Action No. 35

 

--------------------------------------------------------------------------------

 

Section 2.Effectiveness.  This Action shall be effective upon the receipt by the
Administrative Agent of counterparts of this Action, executed and delivered by
each of the other parties hereto.

Section 3.Representations and Warranties.  The Borrower hereby represents and
warrants as of the Effective Date:

(a)the Borrower has duly authorized, executed and delivered this Action, and
none the Borrower’s execution and delivery hereof nor the performance hereof (i)
will be in conflict with or result in a breach of the Borrower’s Organizational
Documents, (ii) will materially violate any other Legal Requirement applicable
to or binding on the Borrower or any of its respective properties, (iii) will
result in any breach of or constitute any default under, or result in or require
the creation of any Lien (other than Permitted Liens) upon any of the Collateral
under any agreement or instrument to which it is a party or by which the
Borrower or any of the Collateral may be bound or affected, or (iv) will require
the consent or approval of any Person, which has not already been obtained;

(b)this Action is a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
other similar laws affecting the enforcement of creditors’ rights generally and
subject to general equitable principles (regardless of whether enforceability is
considered in a proceeding in equity or at law);

(c)no Bankruptcy Event has occurred with respect to SolarCity; and

(d)no Material Adverse Effect has occurred or is continuing since the
immediately preceding Borrowing Date, and, to the Borrower’s Knowledge, no event
or circumstance exists that could reasonably be expected to result in a Material
Adverse Effect.

Section 4.Reference to and Effect on Financing Documents.  Each of the Loan
Agreement and the other Financing Documents is and shall remain unchanged and in
full force and effect, and, except as expressly set forth herein, nothing
contained in this Action shall, by implication or otherwise, limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent or any of the other Secured Parties, or shall alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in each of the Loan Agreement and any other
Financing Document.  This Action shall also constitute a “Financing Document”
for all purposes of the Loan Agreement and the other Financing Documents.

Section 5.Incorporation by Reference.  Sections 10.5 (Entire Agreement), 10.6
(Governing Law), 10.7 (Severability), 10.8 (Headings), 10.11 (Waiver of Jury
Trial), 10.12 (Consent to Jurisdiction; Service of Process), 10.14 (Successors
and Assigns) and 10.16 (Binding Effect; Counterparts) of the Loan Agreement are
hereby incorporated by reference herein, mutatis mutandis.

 

 

2

Required Group Agent Action No. 35

 

--------------------------------------------------------------------------------

 

Section 6.Expenses.  The Borrower agrees to reimburse the Administrative Agent
in accordance with Section 10.4(b) of the Loan Agreement for its reasonable and
documented out-of-pocket expenses in connection with this Action, including
reasonable and documented fees and out-of-pocket expenses of legal counsel.

Section 7.Construction.  The rules of interpretation specified in Section 1.2 of
the Loan Agreement also apply to this Action, mutatis mutandis.

[Signature Pages Follow]

 

 

 

 

3

Required Group Agent Action No. 35

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Action to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

MEGALODON SOLAR, LLC,

as Borrower

 

By:

/s/ Radford Small

Name:

Radford Small

Title:

Treasurer

 

 

BANK OF AMERICA, N.A.,

as a Group Agent

 

By:

/s/ Spencer Hunsberger

Name:

Spencer Hunsberger

Title:

Director

 

 

CIT BANK, N.A.,

as a Group Agent

 

By:

/s/ Joseph Gyurindak

Name:

Joseph Gyurindak

Title:

Director

 

CREDIT SUISSE AG, NEW YORK BRANCH,

as a Group Agent

 

By:

/s/ Patrick Duggan

Name:

Patrick Duggan

Title:

Associate

 

 

By:

/s/ Michael Eaton

Name:

Michael Eaton

Title:

Associate

 

 


ING CAPITAL, LLC,

as a Group Agent

 

By:

/s/ Thomas Cantello

Name:

Thomas Cantello

Title:

Managing Director

 

 

By:

/s/ Mark Parrish

Name:

Mark Parrish

Title:

Vice President

 

 

[Signature Page to Required Group Agent Action No. 35]

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,

as a Group Agent

 

By:

/s/ Benjamin C. Cooper

Name:

Benjamin C. Cooper

Title:

Vice President

 

 

National Bank of Arizona,

as a Group Agent

 

By:

/s/Craig Robb

Name:

Craig Robb

Title:

Executive Vice President

 

 

SILICON VALLEY BANK,

as a Group Agent

 

By:

/s/ Sayoji Goli

Name:

Sayoji Goli

Title:

Vice President

 

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

 

By:

/s/ Darleen R. DiGrazia

Name:

Darleen R. DiGrazia

Title:

Vice President

 

[Signature Page to Required Group Agent Action No. 35]